Case 18-11400 Doc 125 Filed 05/13/19 Entered 05/13/19 15:48:48 Main Document Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA


   IN RE:                                                                       CASE NO.

   MELVA PARKER LEE                                                             18-11400

   DAVID E. LEE                                                                 SECTION A

   DEBTOR                                                                       CHAPTER 13


                                      REASONS FOR DECISION

            The Objection to Claim 2 of Republic Finance, LLC (“Republic”) filed by debtors Melva and

   David Lee (collectively “Debtors”) came before the Court on April 30, 2019.1 Republic did not file

   a response nor did it appear at the hearing. For the reasons orally entered at the hearing, the Court

   finds the descriptions contained in Republic’s security agreement to be sufficient and recognizes

   Republic’s interest in the listed items.

            At the hearing, the Court ordered Debtors to file an affidavit no later than May 7, 2019,

   specifying which items listed as collateral are in Debtors’ possession.2 Debtors filed an affidavit

   on May 10, 2019.3

            Debtors intend to surrender the following collateral to Republic:

            2000 20 Gauge Shotgun                                $ 150

            2007-2017 Assorted Fishing Equipment                 $ 800

            2007-2017 Assorted Hand Tools                        $1,500



            1
                P-107.
            2
                P-120.
            3
                P-123.
Case 18-11400 Doc 125 Filed 05/13/19 Entered 05/13/19 15:48:48 Main Document Page 2 of 3



          2007 Toshiba Laptop                                      $1,000

          2007 HP Printer                                          $ 700

          2010 Men’s Gold Watch                                    $ 300

          2011 Set of Lawn Furniture                               $ 600

          2011-2016 (2) 19" Vizio TVs                              $1,1004

   Debtors’ attest that they do not possess the following items:

          2007 Touro Riding Lawnmower                              $2,500

          2014 Home Depot Weedeater                                $ 200

          2014 Home Depot Blower                                   $ 200

          2017 Mens Bicycle                                        $ 150

          2016 Set of Golf Clubs                                   $ 150

          2007 Basketball Goal & Ball                              $ 300

          2007 iPad                                                $ 500

          2000 (2) Mens Gold Rings                                 $ 800

          2000 Mens Gold Necklace                                  $ 300

          2009 Academy BBQ Grill                                   $ 150

          2011-2016 55" Toshiba                                    $1,1005

          2002 Pioneer Stereo System                               $ 400

   However, Debtors admit that the “2000 (2) Men’s Gold Rings” were “sold for money.” The other

   items are labeled as “discarded” or “gone.” Debtors want to retain the 2016 Craftsman lawnmower.




          4
              The 2011-2016 55" Toshiba & (2) 19" Vizio TVs were collectively valued at $1,100.
          5
              The 2011-2016 55" Toshiba & (2) 19" Vizio TVs were collectively valued at $1,100.
Case 18-11400 Doc 125 Filed 05/13/19 Entered 05/13/19 15:48:48 Main Document Page 3 of 3



          The Court holds that Republic has a security interest in the 2016 Craftsman lawnmower that

   Debtors are retaining. Republic also has a security interest for the value of the “2000 (2) Men’s

   Gold Rings” that Debtors sold. Accordingly, Republic has a secured claim in the amount of $1,700.

    A separate Order will be entered in accord with these Reasons.

          New Orleans, Louisiana, May 13, 2019.



                                                       Hon. Elizabeth W. Magner
                                                       U.S. Bankruptcy Judge
